



Exhibit 10(e)


AMERICAN ELECTRIC POWER SYSTEM
EXCESS BENEFIT PLAN


(As Amended and Restated as of January 1, 2020)




ARTICLE I
Purposes and Effective Date


1.1    Purpose. The American Electric Power System Excess Benefit Plan is
maintained to provide Supplemental Retirement Benefits for eligible employees
whose retirement benefits from the Retirement Plan (as defined below) are
restricted due to limitations imposed by provisions of the Internal Revenue Code
or who are entitled to Supplemental Retirement Benefits under the terms of an
employment agreement between the eligible employee and an Associated Company.


1.2    Effective Date. The original effective date of this Plan was January 1,
1990, and the effective date of the changes made by this amended and restated
Plan document is January 1, 2020, unless otherwise specified.


ARTICLE II
Definitions


The following terms shall have the meanings set forth in this Article II. Any
undefined capitalized term in this Plan shall have the meaning set forth in the
Retirement Plan.


2.1    “Accredited Service” means the period of time taken into account under
the terms of the Retirement Plan for the purpose of computing a Retirement Plan
benefit under the Final Average Pay Formula.


2.2    “Actuarial Equivalence” or “Actuarially Equivalent” will be determined
using the assumptions and methods that are used in connection with the Cash
Balance Formula under the Retirement Plan, regardless of whether the benefits
under this Plan are determined under the Cash Balance Formula.


2.3    “Base Compensation” means a Participant's regular base salary or base
wage Earned through the date of the termination of employment of the Participant
with the Associated Companies. Base Compensation shall be determined (i) without
adjustment for any salary or wage elections made pursuant to Sections 125
(regarding cafeteria plans, including pre-tax contributions for premiums and
flexible spending accounts) and 402(e)(3) (regarding elective deferrals,
including before-tax contributions under a Section 401(k) retirement savings
plan) of the Code, (ii) without reduction for any contributions to the
Supplemental Savings Plan; and (iii) excluding bonuses (such as, but not limited
to, project bonuses and sign-on bonuses), compensation paid pursuant to the
terms of an annual compensation plan, performance pay awards, severance pay,
relocation payments, or any other form of additional compensation that is not
part of regular base salary or base wage.









--------------------------------------------------------------------------------






2.4    “Beneficiary” means the person or entity designated in accordance with
the provisions of Section 7.3, to receive the distribution of death benefits
provided for in Article VII.


2.5    “Cash Balance Formula” means the formula under the Retirement Plan by
which Participants accrue benefits through credits to his or her Cash Balance
Account (as defined in the Retirement Plan). The Cash Balance Formula is
effective for Plan Years commencing after December 31, 2000.


2.6    “Code” means the Internal Revenue Code of 1986, as amended from time to
time.


2.7    “Commissions” means a periodic incentive directly tied to an individual
sale (including sales tied to a deal to which more than one individual is
assigned) or quota achievement pursuant to a written and appropriately approved
plan that is Earned during the relevant time period, but that is neither a
team-based award nor a referral award nor other recognition award nor a part of
the Participant’s Base Compensation or Incentive Compensation.


2.8    “Committee” means for the period ending May 26, 2004, the Employee
Benefit Trusts Committee of the Company. Effective beginning May 27, 2004, the
Committee shall be the committee designated by the Company (or by a person duly
authorized to act on behalf of the Company) as responsible for the
administration of the Plan.


2.9    “Company” means the American Electric Power Service Corporation.


2.10    “Corporation” means the American Electric Power Company, Inc., a New
York corporation, and its affiliates and subsidiaries.


2.11    “Determination Date” means the first day of the month immediately
following the Participant's Termination.


2.12    “Earned”


(a)
when referring to Base Compensation, Commissions and Premium Pay, means the date
such amount is paid, and



(b)
when referring to Incentive Compensation, means



(i)
for purposes of the Cash Balance Formula, the date such amount is paid or such
earlier date it would have been paid by an Associated Company if the payment had
not been effectively deferred according to the terms of the American Electric
Power System Incentive Compensation Deferral Plan or such other applicable plan
or agreement; or



(ii)
for purposes of the Final Average Pay Formula, the Incentive Compensation shall
be considered Earned in equal monthly installments during the applicable period
of the calendar year for which the awarded amount had been calculated,



2

--------------------------------------------------------------------------------





without regard to when such amount is paid, provided that the amount ultimately
becomes payable to the Participant.


2.13    “Employee” means such persons employed by an Associated Company who are
designated in the records of the Associated Company in a classification that is
eligible to participate in the Retirement Plan.


2.14    “Employment Contract” means an agreement between an Associated Company
and an Employee that provides the Employee with a non-qualified retirement
benefit attributable to this Plan.


2.15    “ERISA” means the Employee Retirement Income Security Act of 1974 as
amended from time to time.


2.16    “Final Average Pay Formula” means the formula designated as the final
average pay formula by the Retirement Plan and by which Participants accrue
normal retirement benefits by taking into account the Participant’s Accredited
Service, average annual earnings and such other factors as are set forth in the
Retirement Plan.


2.17    “First Date Available” or “FDA” means (a) with respect to a Participant
who is a Key Employee as of the date of such Participant’s Termination, the
first day of the month next following the date that is six (6) months after the
Participant’s Termination; and (b) with respect to all other Participants, the
first day of the month next following the Participant’s Termination.


2.18    “HR Committee” means the Human Resources Committee of the board of
directors of the Corporation (or any successor to such committee).


2.19    “Incentive Compensation” means incentive compensation Earned pursuant to
the terms of an annual incentive compensation plan, provided that Incentive
Compensation shall not include non-annual bonuses (such as but not limited to
project bonuses and sign-on bonuses and amounts earned under a long-term
incentive plan), severance pay, relocation payments, or any other form of
additional compensation that is not considered to be part of Base Compensation.


2.20    “Key Employee” means a Participant who is classified as a “specified
employee” at the time of Termination in accordance with policies adopted by the
HR Committee in order to comply with the requirements of Section
409A(a)(2)(B)(i) of the Code and the guidance issued thereunder.


2.21    “Maximum Benefit” means the vested retirement benefit payable from the
Retirement Plan under either the Final Average Pay Formula or the Cash Balance
Formula, as provided in Article IV and as calculated based upon the
Participant’s marital status, Beneficiary, credited service, and earnings for
services rendered to the Company, to the extent such are permitted by the Code
and the Retirement Plan to be taken into account under the Final Average Pay
Formula or the Cash Balance Formula, as applicable.


2.22    “Maximum Disability Period” means the last date any disability benefits
may become payable under the terms of the American Electric Power System
Long-Term Disability Plan in effect as


3

--------------------------------------------------------------------------------





of the later of December 31, 2008 or the last day on which the Participant’s
initial payment election may be made in accordance with Section 6.3.


2.23    “Next Date Available” or “NDA” means the July 1 of the calendar year
immediately following the calendar year in which falls the Participant’s
Termination.


2.24    “Participant” means any exempt salaried Employee of an Associated
Company who has entered the Plan in accordance with Article III of this Plan and
has accrued a benefit under the Plan.


2.25    “Associated Company” means the Company and those of its subsidiaries and
affiliates of the Corporation who are considered an “Associated Company” as
defined under the Retirement Plan.


2.26    “Plan” means this American Electric Power System Excess Benefit Plan, as
amended or restated from time to time.


2.27    “Plan Year” means the calendar year commencing each January 1 and ending
each December 31.


2.28    “Premium Pay” means overtime pay and shift differential pay that is
Earned during the relevant time period, but that is not a part of the
Participant’s Base Compensation or Incentive Compensation.


2.29    “Present Value” means the current value of a future payment or future
stream of payments, calculated using the Applicable Mortality Table and
Applicable Interest Rate.


2.30    “Retirement Date” means the date the Participant terminates employment
with all Associated Companies after the Participant has attained age 55 and
completed at least five years of service with the Associated Companies.


2.31    “Retirement Plan” means the American Electric Power System Retirement
Plan, as amended from time to time.


2.32    “Supplemental Retirement Benefit” means the basic retirement benefit
determined under Article IV of this Plan.


2.33    “Supplemental Savings Plan” means the American Electric Power System
Supplemental Retirement Savings Plan, as amended from time to time.


2.34    “Termination” means termination of employment with the Company and its
subsidiaries and affiliates for any reason; provided that effective with respect
to Participants whose employment terminates on or after January 1, 2005,
determinations as to the circumstances that will be considered a Termination
(including a disability and leave of absence) shall be made in a manner
consistent with the written policies adopted by the HR Committee from time to
time to the extent such policies are consistent with the requirements imposed
under Code 409A(a)(2)(A)(i).




4

--------------------------------------------------------------------------------





2.35    “Unrestricted Benefit” means the vested retirement benefit that would be
payable from the Retirement Plan under either the Final Average Pay Formula or
the Cash Balance Formula, as described in Article IV, assuming Sections
401(a)(17) (Compensation Limit) and 415 (Limitation on Benefits) of the Code are
not applicable. The calculation of the Unrestricted Benefit also shall take into
account other adjustments specified in an Employment Contract.




ARTICLE III
Participation in the Plan


3.1    Eligibility. All exempt salaried Employees of an Associated Company shall
be eligible to participate in this Plan so long as such Employee is either (A)
entitled to a Supplemental Retirement Benefit under the terms of an Employment
Contract, or (B) both (1) a participant in the Retirement Plan, and (2)
satisfies one of the following conditions below:


(a)
The Employee’s Base Compensation for the current or any prior Plan Year exceeds
the limitation of Section 401(a)(17) of the Code,



(b)
The Employee was a Participant in this Plan as of December 31, 2000,



(c)
The Employee’s Base Compensation plus Incentive Compensation plus Premium Pay
for the current or any prior Plan Year (that begins on or after January 1, 2000,
in that such amounts were taken into account for the calendar year 2000 in
calculating the opening balance for Participants under the Cash Balance Formula)
exceeds the limitation of Section 401(a)(17) of the Code,



(d)
The Employee’s Base Compensation plus Incentive Compensation plus Commissions
plus Premium Pay for the current or any prior Plan Year that begins on or after
January 1, 2020 exceeds the limitation of Section 401(a)(17) of the Code, or



(e)
Otherwise becomes entitled to a benefit under Article V of this Plan.



To further clarify, an Employee shall not be considered eligible to participate
in this Plan so long as such Employee has been continuously eligible to earn
additional benefits under the Central and South West System Special Executive
Retirement Plan since December 31, 2008, the date that the Central and South
West Corporation Cash Balance Retirement Plan was merged with and into the
Retirement Plan. Additionally, an eligible Employee may become a Participant if
he or she is designated to be a Participant by the Committee. All such
eligibility determinations generally shall be made by December 31 of each year
or such other time as set forth in an Employee Contract.


3.2    Duration. An Employee who becomes a Participant shall continue to be a
Participant until his or her Termination or the date he or she is no longer
entitled to receive a Supplemental Retirement Benefit under this Plan.




5

--------------------------------------------------------------------------------





ARTICLE IV
Benefits


4.1    General Benefits. Upon a Participant's Termination, the Participant shall
be entitled to a Supplemental Retirement Benefit calculated as of the
Participant’s Determination Date, as determined under this Article IV, to the
extent vested, to be paid at the time and in the form determined in accordance
with Article VI of this Plan. Except as otherwise specified in Article X, a
Participant’s Supplemental Retirement Benefit shall become vested at the same
time and to the same extent as may be provided under the terms of the Retirement
Plan. Notwithstanding the foregoing, the amount, calculation methodology, or
vesting of a Participant’s Supplemental Retirement Benefit may be reduced or
otherwise modified in the manner described in an Employment Contract.
Additionally, if the Committee determines that a Participant has incurred a
liability to, or otherwise damaged, the Corporation, the Company or any
Associated Company, the Committee shall have the authority and power, in its
sole discretion, to reduce any portion or all of the amounts that might
otherwise become payable to such Participant under the terms of this Plan by the
amount of such liability or damage, as reasonably determined by the Committee.


4.2    Calculation Methodology. For purposes of calculating the Supplemental
Retirement Benefit under Section 4.3 or 4.4 of this Plan, the following rules
shall apply. To the extent a Participant’s form of benefit under Article VI is a
lump sum or installments, this calculation shall be based on the lump sum of the
Unrestricted Benefit and Maximum Benefit. To the extent a Participant’s form of
benefit under Article VI is an annuity, this calculation shall be based on the
single life annuity of the Unrestricted Benefit and Maximum Benefit. If a
Participant’s form of benefit under Article VI is a combination lump sum
distribution and life annuity [as set forth in Section 6.2(b)(5)], both
calculations shall be made and the appropriate elected percentage applied to
each.


4.3    Amount of Benefit for Final Average Pay Participants. A Participant in
this Plan whose Retirement Plan benefit takes into account the Final Average Pay
Formula shall be entitled to receive a benefit equal to the excess (if any) of
the benefit determined under paragraph (a) below over the benefit determined
under paragraph (b) below.


(a)
The greater of (i) if the Participant’s Base Compensation for the current or any
prior Plan Year exceeds the limitation of Section 401(a)(17) of the Code, the
Unrestricted Benefit calculated (A) using the Final Average Pay Formula and (B)
based upon the sum of the rate of the Participant’s Base Compensation (as
determined from month to month) and Earned Incentive Compensation, or (ii) the
Unrestricted Benefit calculated (A) using the Cash Balance Formula and (B) based
upon the sum of the Participant’s Earned Base Compensation, Earned Incentive
Compensation, and Earned Premium Pay; provided however, that



(1)
such calculation shall not take into account any amounts Earned with respect to
any period after the date of the Participant’s Termination with all Associated
Companies; and



(2)
with regard to Participants who have an annual incentive opportunity in excess
of 250% of Base Compensation for the Plan Year in which the Incentive



6

--------------------------------------------------------------------------------





Compensation is Earned (per Section 2.11(b)(ii)), the amount of Incentive
Compensation that will be considered Earned with respect to that Plan Year for
purposes of Section 4.3(a)(i) shall not exceed 100% of the highest annualized
rate of the Employee’s Base Compensation that was in effect with respect to that
Employee at any time during that Plan Year; provided, however, that this
limitation shall not apply to the extent of any Incentive Compensation provided
through the American Electric Power System Senior Officer Incentive Plan; and


(3)
for purposes of Section 4.3(a)(ii), the sum of compensation shall be limited to
the greater of $1,000,000 or 200% of the Participant’s annualized rate of Base
Compensation in effect on the last day of the Plan Year (or, if earlier, the
date of Termination).



(b)
The greater of (1) the Maximum Benefit calculated using the Final Average Pay
Formula, or (2) the Maximum Benefit calculated using the Cash Balance Formula.



4.4    Amount of Benefit for Cash Balance Participants. A Participant in this
Plan whose Retirement Plan benefit takes into account only the Cash Balance
Formula shall be entitled to receive a benefit equal to the excess (if any) of
the benefit calculated under paragraph (a) below over the benefit calculated
under paragraph (b) below.


(a)
The Unrestricted Benefit calculated (A) using the Cash Balance Formula and (B)
based upon the sum of the Participant’s Earned Base Compensation, Earned
Incentive Compensation, Commissions Earned on or after January 1, 2020, and
Earned Premium Pay. Effective for amounts paid on or before December 31, 2019,
this sum shall be limited to the greater of $1,000,000 or 200% of the
Participant’s annualized rate of Base Compensation in effect on the last day of
the Plan Year (or, if earlier, the date of Termination).



(b)
The Maximum Benefit, calculated using the Cash Balance Formula.



4.5    Disability Accruals. Notwithstanding anything in the Plan to the
contrary, if a Participant incurs a disability (under the terms of the
Retirement Plan), the Participant may continue to accrue a benefit under this
Plan from the date of such disability through the Maximum Disability Period to
the extent the Participant is receiving such disability accruals under the
Retirement Plan, as paid in accordance with Section 6.6.


4.6    Adjustments to Supplemental Retirement Benefit.


(a)    The amount of a Participant’s Supplemental Retirement Benefit shall be
reduced or otherwise modified in the manner described in an Employment Contract
(e.g., by any qualified or non-qualified retirement benefits the Participant may
be entitled to receive from one or more prior employers).


(b)    If the Participant’s Unrestricted Benefit under Section 4.3(a) was the
amount payable under the Final Average Pay Formula, the following shall apply as
of the date


7

--------------------------------------------------------------------------------





Incentive Compensation is awarded to the Participant, to the extent such
Incentive Compensation is attributable to the calendar year that includes the
Participant’s date of Termination:


(1)
The Participant’s Determination Date Supplemental Retirement Benefit shall be
recalculated to take into account the amount of such Incentive Compensation that
is considered Earned during the period ending on such Participant’s Termination
Date; then



(2)
The amount(s) payable to the Participant in accordance with the payment schedule
applicable to the Participant as set forth in Section 6.2 shall be increased to
reflect the Supplemental Retirement Benefit as recalculated pursuant to
paragraph (1); and



(3)
To the extent the adjustment to the amount(s) payable to the Participant
pursuant to paragraph (2) relates to any amount that had already been paid to
the Participant under the applicable payment schedule, the amount of the
increase of each such payment shall receive interest credits at the interest
rate then being credited for the Cash Balance Formula from the date such
original payment had been made through the date of the recalculation, and the
aggregate amount of the increases, plus interest, shall be paid in a single sum
as soon as administratively practicable.



4.7    Freeze of Benefits. No Participant shall accrue any additional Maximum
Benefit or Unrestricted Benefit under the Final Average Pay Formula after
December 31, 2010.


ARTICLE V
Enhanced Vested Lump Sum Benefit


5.1    Severance Benefit. The benefits set forth in this Article V shall be
treated as a severance benefit under ERISA.


5.2    Eligibility. An Employee who incurs a Termination before age 55 due to a
restructuring, consolidation, or downsizing of the Corporation shall be eligible
for a special benefit under this Article V if he or she, at the time of
Termination, (i) has completed 25 or more years of Accredited Service under the
Retirement Plan, or (ii) has attained age 50 and has completed 10 or more years
of Accredited Service under the terms of the Retirement Plan.


5.3    Enhanced Supplemental Plan Benefit.


(a)
If (i) a Participant described in Section 5.2 has Base Compensation in excess of
the limitation under Section 401(a)(17) of the Code for any current or prior
Plan Year, (ii) such Participant is entitled to a Supplemental Retirement
Benefit calculated under Section 4.3, and (iii) such Participant elects to
receive at least some portion of his or her Supplemental Retirement Benefit in
the form of an annuity, the Participant shall receive an enhanced vested lump
sum benefit equal to the Annuity Portion of the



8

--------------------------------------------------------------------------------





Present Value of the excess (if any) of the benefit determined under paragraph
(1) below over the benefit determined under paragraph (2) below, calculated as
of the Determination Date.


(1)
The Participant’s monthly Unrestricted Benefit calculated as a single life
annuity under the Final Average Pay Formula using the early retirement reduction
factors from age 65 to age 55 and, if necessary, calculated with a full
actuarial reduction from age 55 to the Determination Date, reduced by (but not
to an amount less than zero) the Participant’s monthly Unrestricted Benefit
calculated under Section 4.3(a).



(2)
The Participant’s monthly Maximum Benefit calculated as a single life annuity
under the Final Average Pay Formula with a full actuarial reduction from age 65
to the Determination Date, reduced by (but not to an amount less than zero) the
Participant’s monthly Maximum Benefit calculated under Section 4.3(b).



(b)
For purposes of this Section 5.3, the term “Annuity Portion” means the
percentage of the Participant’s Supplemental Retirement Benefit that the
Participant has elected under Article VI to receive in the form of an annuity.



(c)
The special benefit payable hereunder shall be payable in a lump sum as soon as
practicable after the annuity benefit under this Plan commences as provided
under Article VI. The amount of the lump sum shall be credited with interest at
the rate at which Interest Credits are applied under the Retirement Plan from
the Determination Date to the date such lump sum is distributed. If the
Participant dies before the date of payment and the Participant’s Spouse is the
Participant’s sole Beneficiary, then the Participant’s Beneficiary will receive
the lump sum payable under this Section 5.3 as soon as practicable after the
Participant’s death.





ARTICLE VI
Payment of Vested Supplemental Retirement Benefits


6.1    Determination of Supplemental Retirement Benefit. Upon a Participant’s
Termination for any reason other than the Participant’s death, the Participant’s
Supplemental Retirement Benefit shall be calculated as of the Participant’s
Determination Date, shall be adjusted in the manner described in Section 4.6,
and, to the extent vested, distributed to the Participant in the manner
described in Section 6.2. If the Supplemental Retirement Benefit is payable in
the form of a lump sum or installments, any unpaid balance shall be credited
with interest at the rate at which Interest Credits are applied under the
Retirement Plan from the Determination Date until the date of payment.


6.2    General Timing of Payment. A Participant generally is entitled to receive
a Supplemental Retirement Benefit upon Termination (or, in a manner specified in
an Employment Contract to the extent compliant with Code Section 409A so as to
prevent the participant from incurring current federal income tax penalties
under Code Section 409A). Payment generally will be made at the following times


9

--------------------------------------------------------------------------------





and in the following forms, as specified in a Participant’s payment election as
provided under this Article VI.


(a)
Elections with Determination Dates On or Before December 1, 2007. Effective with
respect to distribution election forms with Determination Dates on or before
December 1, 2007, the forms of distribution available to each Participant shall
be limited to the following:



(1)    A single lump sum distribution


(a)    as of the First Date Available; or


(b)    as of the Next Date Available; or


(c)    as of the fifth anniversary of the First Date Available; or


(d)    as of the fifth anniversary of the Next Date Available; or


(2)    In five (5) annual installments commencing


(a)    as of the First Date Available; or


(b)    as of the Next Date Available; or


(c)    as of the fifth anniversary of the First Date Available; or


(d)    as of the fifth anniversary of the Next Date Available; or


(3)    In ten (10) annual installments commencing


(a)    as of the First Date Available; or


(b)    as of the Next Date Available;


(4)
As a single life annuity commencing on the First Date Available, or any
Actuarially Equivalent “life annuity,” as described in Treasury Regulation
1.409A-2(b)(ii) and as available as an annuity option under the Retirement Plan,
but excluding any pop-up feature or level income option under the Retirement
Plan.



(5)
A combination of a 50% monthly annuity and a 50% lump sum distribution, payable
beginning on the First Date Available.



(b)
Elections with Determination Dates After December 1, 2007.



(1)    A single lump sum distribution


    


10

--------------------------------------------------------------------------------





(a)    as of the First Date Available; or


(b)    as of the Next Date Available; or


(c)    as of the fifth anniversary of the First Date Available; or


(d)    as of the fifth anniversary of the Next Date Available; or


(2)    In five (5) annual installments commencing


(a)    as of the First Date Available; or


(b)    as of the Next Date Available; or


(c)    as of the fifth anniversary of the First Date Available; or


(d)    as of the fifth anniversary of the Next Date Available; or


(3)    In ten (10) annual installments commencing


(a)    as of the First Date Available; or


(b)    as of the Next Date Available; or


Effective for distribution elections or changes to distribution elections made
on or after such date as the Committee shall designate:


(c)    as of the fifth anniversary of the First Date Available; or


(d)    as of the fifth anniversary of the Next Date Available.


(4)
As a single life annuity commencing on the First Date Available, or any
Actuarially Equivalent “life annuity,” as described in Treasury Regulation
1.409A-2(b)(ii) and as available as an annuity option under the Retirement Plan,
but excluding any pop-up feature or level income option under the Retirement
Plan;



(5)
Effective with respect to distribution election forms applicable to
Determination Dates on or after January 1, 2009, a combination lump sum
distribution and “life annuity” [as described in paragraph (b)(4), above]
commencing as of the First Date Available, allocated in one of the following
proportions:



(a)    25% as a lump sum distribution and 75% as a life annuity;


(b)    50% as a lump sum distribution and 50% as a life annuity; or




11

--------------------------------------------------------------------------------





(c)    75% as a lump sum distribution and 25% as a life annuity.


(c)    Surviving Spouse Benefit. Notwithstanding the foregoing, the calculation
of any annuity shall be enhanced if (1) a Participant is at least age 55 with
five (5) years of service at the time of Termination, (2) has been married
continuously to his or her Spouse throughout the one-year period ending on the
Determination Date, (3) the Participant elected to receive at least a portion of
his or her Supplemental Retirement Benefit in the form of an annuity, and (4)
the Participant’s Final Average Pay Formula provided the greater benefit under
Section 4.3(a). The enhanced benefit shall be calculated to provide a
fully-subsidized 30% survivor annuity, known as the “Surviving Spouse Benefit,”
with respect to the percentage of the Participant’s Supplemental Retirement
Benefit that the Participant has elected under Article VI to receive in the form
of an annuity, and shall be determined in the same manner as is set forth under
the Retirement Plan.


(d)    Key Employees. Notwithstanding the foregoing, with respect to any
Participant who is a Key Employee, to the extent that any payments otherwise
would have been made in the form of an annuity before the First Date Available,
such payments shall be aggregated and paid on the First Date Available.


6.3    Participant Elections. Each Participant in the Plan may make an election
as to the time and form of payment of his or her Supplemental Retirement
Benefit, as provided in Section 6.2. Participants must make such an election in
accordance with the following deadlines.


(a)
Generally. Except as otherwise provided in this Plan, a Participant must make
his or her payment election by December 31 of the calendar year before the
calendar year in which he or she first becomes a Participant in this Plan.



(b)
Newly Eligible Participants. If an individual first becomes a Participant during
a calendar year, and the Participant has not previously become a Participant in
another plan that is required to be aggregated with this Plan under Treasury
Regulation Section 1.409A-1(c)(2) or other guidance under Section 409A of the
Code, the Participant may make an election by no later than the 30th day after
becoming a Participant in the Plan.



(c)
Excess Benefit Plan Participants. If an individual first becomes a Participant
on or after January 1, 2005, and participation in this Plan is considered
participation in an “excess benefit plan,” the Participant may make an election
no later than the 30th day after the last day of the first calendar year in
which the Participant satisfied the requirements to become a Participant,
provided that such individual has neither an accrued benefit nor been allocated
any deferral under any other excess benefit plan. For this purpose, the term
“excess benefit plan” means all nonqualified deferred compensation plans in
which the individual participates, to the extent such plans do not provide for
an election between the current compensation and deferred compensation and
solely provide deferred compensation equal to the excess of the benefits the
individual would have accrued under a qualified employer plan in which the
individual also participates, in the absence of one or more of the limits



12

--------------------------------------------------------------------------------





incorporated into the plan to reflect one or more of the limits on contributions
or benefits applicable to the qualified employer plan under the Code, over the
benefits the individual actually accrues under the qualified employer plan, as
described in Treasury Regulation Section 1.409A-2(a)(7)(iii).


(d)
Actuarially Equivalent Life Annuities. A Participant who elected an annuity
option described in Section 6.2(b)(4) or (5) of this Plan may make an
irrevocable election within 60 days after the Determination Date to receive his
or her benefits in the form of any other annuity option available under Section
6.2(b)(4) or (5) of this Plan. If the Participant fails to make a timely
election as to the form of annuity, the Participant shall be deemed to have
selected a 100% joint and survivor annuity with the Participant’s Beneficiary as
the survivor annuitant.



(e)
Default. If a Participant fails to make an initial payment election in the times
provided in this Section 6.3, the Participant shall be deemed to have elected to
receive payment of his or her Supplemental Retirement Benefit in a lump sum on
the First Date Available.



(f)
Examples.



(1)
If an individual’s Employment Contract is effective May 31, 2009, and the
Employment Contract provides that the Participant will receive a Supplemental
Retirement Benefit in a manner that causes this Plan not to be considered an
Plan for that Participant, the Participant must make a payment election by June
30, 2009.



(2)
If an Employee is designated a Participant in 2009 because his or her
compensation exceeded the limit under Section 401(a)(17) of the Code as of
October 31, 2009, the Participant generally may make such an election by January
30, 2010.



(3)
A Participant made an election within 30 days of becoming eligible to
participate in this Plan to receive his or her benefits in the form of a single
life annuity under Section 6.2(b)(4). The Participant expects to retire June 30,
2012. At a reasonable time before the Determination Date, the Participant may
make an election to receive an actuarially equivalent joint and survivor
annuity, excluding any pop-up feature or level income option under the
Retirement Plan.



6.4    Rehired Employees. An Employee whose employment is Terminated and then
subsequently hired as an Employee of an Associated Company may become a
Participant in this Plan and accrue a Supplemental Retirement Benefit
attributable to the Employee’s period of service after such rehire date only if
and when the Employee thereafter becomes a Participant under Article III. The
time and form of payment of any such rehired Participant will be governed by the
elections of the Participant that had become effective with the Employer during
his or her prior employment with the Employer, including elections made under
the Central and South West System Special Executive


13

--------------------------------------------------------------------------------





Retirement Plan or any other Plan sponsored by the Employer, but in no event
will the benefit become payable earlier than the First Date Available.


6.5    Changes to Time and Form of Payment. A Participant will not be permitted
to change the form of payment of his or her Supplemental Retirement Benefit
unless (a) such election does not take effect until at least 12 months after the
date on which the election is made, (b) in the case of an election related to
payment not due to the Participant’s Disability or death, the first payment with
respect to which such new election is effective is deferred for a period of not
less than five (5) years from the date such payment would otherwise have been
made, and (c) any election related to a payment based upon a specific time or
pursuant to a fixed schedule may not be made less than 12 months prior to the
date of Termination; provided, however, that the selection of an annuity payment
among actuarially equivalent annuity payments shall not be considered a change
to the form of payment for purposes of applying the restrictions and clauses in
Section 6.2 or 6.5.


Notwithstanding the preceding paragraph of this Section 6.5, a Participant may
change an election with respect to the time and form of payment of a
Supplemental Retirement Benefit, without regard to the restrictions imposed
under the preceding paragraph, on or before December 31, 2008; provided that
such election (a) applies only to amounts that would not otherwise be payable in
the calendar year in which such election is made, and (b) shall not cause an
amount to be paid in the calendar year in which the election is made that would
not would otherwise be payable in such year.


6.6    Disability Payments. If a Participant incurs a disability that results in
a Termination, the payment(s) of any accruals through such Termination will be
governed by Section 6.2. A Participant who is receiving disability accruals
under Section 4.5 after Termination shall receive payment of the Supplemental
Retirement Benefits accrued after Termination in a lump sum as soon as
practicable after the Maximum Disability Period.


6.7    Cash-Outs. Notwithstanding any election made under this Plan,


(a)
if the Participant’s Supplemental Retirement Benefit has a value of $10,000 or
less on the Participant’s First Date Available, the Committee may require that
the full value of the Participant’s Supplemental Retirement Benefit be
distributed as of the First Date Available in a single, lump sum distribution
regardless of the form elected by such Participant, provided that such payment
is consistent with the limited cash-out right described in Treasury Regulation
Section 1.409A-3(j)(4)(v) or other guidance of the Code in that the payment
results in the termination and liquidation of the entirety of the Participant’s
interest under each nonqualified deferred compensation plan (including all
agreements, methods, programs, or other arrangements with respect to which
deferrals of compensation are treated as having been deferred under a single
nonqualified deferred compensation plan under Treasury Regulation 1.409A-1(c)(2)
or other guidance of the Code) that is associated with this Plan; and the total
payment with respect to any such single nonqualified deferred compensation plan
is not greater than the applicable dollar amount under Code Section
402(g)(1)(B). Provided, however,





14

--------------------------------------------------------------------------------





(b)
Payment to a Participant under any provision of this Plan will be delayed at any
time that the Committee reasonably anticipates that the making of such payment
will violate Federal securities laws or other applicable law; provided however,
that any payments so delayed shall be paid at the earliest date at which the
Committee reasonably anticipates that the making of such payment will not cause
such violation.





ARTICLE VII
Death Benefits


7.1    Death of Participant Before Determination Date. Upon the death of a
Participant prior to the Participant's Determination Date, the Participant’s
Beneficiary shall be entitled to a supplemental death benefit as follows:


(a)
Calculation Methodology. Except as otherwise set forth herein, the death
benefits payable under Section 7.1 of this Plan shall be calculated using the
applicable methodology and subject to all limitations as provided in Article IV
as of the first day of the month immediately following the Participant’s death.



(b)
Amount.



(1)
If either (i) the Participant’s Beneficiary is not his or her Spouse or (ii) the
Participant’s Supplemental Retirement Benefit does not take into account the
Final Average Pay Formula under Section 4.3(a)(i), the amount of the benefit
under this Section 7.1 is the amount equal to the excess (if any) of.



(a)
The Unrestricted Benefit with respect to the Participant calculated using the
Cash Balance Formula; over



(b)
The Maximum Benefit with respect to the Participant calculated using the Cash
Balance Formula.



(2)
If both (i) the Participant’s Beneficiary is his or her Spouse and (ii) the
Participant’s Supplemental Retirement Benefit takes into account the Final
Average Pay Formula under Section 4.3(a)(i), the benefit under this Section 7.1
is the amount equal to the excess (if any) of:



(a)
the greater of the Unrestricted Benefit with respect to the Participant
calculated using the Cash Balance Formula or the pre-retirement survivor annuity
calculated from the Unrestricted Benefit using the Final Average Pay Formula;
over



(b)
the greater of the Maximum Benefit with respect to the Participant calculated
using the Cash Balance Formula or the pre-retirement survivor annuity calculated
from the Maximum Benefit using the Final Average Pay Formula.





15

--------------------------------------------------------------------------------





(c)
Form. The death benefit under this Section 7.1 shall be     paid in the same
form applicable to the Participant in accordance with the provisions of Article
VI as of the date of the Participant’s death; provided to the extent that the
distribution would be in the form of an annuity, the death benefit shall be paid
to the Beneficiary in the form of a single life annuity.



(d)
Timing. The death benefit under this Section 7.1 shall commence within 90 days
after the Committee has made a final determination identifying the Participant’s
Beneficiary.



7.2    Death of Participant After the Determination Date. Upon the death of the
Participant after the Determination Date, the Participant’s Beneficiary or
Beneficiaries shall receive the balance, if any, of the distributions payable
under the form of distribution then in effect with respect to the Participant.
If the Beneficiary is receiving benefits, the Beneficiary shall be entitled to
designate a beneficiary for benefits payable upon the death of the Beneficiary.


7.3    Beneficiary Designation. Each Participant (or Beneficiary) may designate
a Beneficiary or Beneficiaries who shall receive the benefits payable under this
Plan following the death of the Participant. Any designation, or change or
rescission of a beneficiary designation shall be made by the Participant’s
completion, signature and submission to the Committee of the appropriate
beneficiary designation form prescribed by the Committee. A beneficiary
designation form shall take effect as of the date the form is signed, provided
that the Committee receives it before taking any action or making any payment to
another Beneficiary named in accordance with this Plan and any procedures
implemented by the Committee. If any payment is made or other action is taken
before the Committee receives a beneficiary designation form, any changes made
on a form received thereafter will not be given any effect. If a Participant (or
Beneficiary) fails to designate a Beneficiary, or if all Beneficiaries named by
the Participant (or Beneficiary) do not survive the Participant (or
Beneficiary), the Participant’s (or Beneficiary’s) benefit will be paid to the
Participant’s Beneficiary or Beneficiaries as determined under the terms of the
Retirement Plan as of the date of the Participant’s death, but no later than the
latest benefit commencement date with respect to the Participant under the
Retirement Plan. The designation by a Participant of the Participant’s spouse as
a Beneficiary shall be considered automatically revoked as to that spouse upon
the legal termination of the Participant’s marriage to that spouse unless a
qualified domestic relations order that provides otherwise is received by the
Committee a reasonable time before the benefits commence.


ARTICLE VIII
Administration


8.1    Authority of Committee. The Committee shall administer this Plan. The
Committee shall have the full power, authority and discretion to interpret this
Plan and to prescribe, amend and rescind rules and regulations relating to the
administration of this Plan (including, but not limited to, procedures for
submitting distribution election forms and the designation of beneficiaries),
and all such interpretations, rules and regulations shall be conclusive and
binding on all Participants.




16

--------------------------------------------------------------------------------





8.2    Ability of Committee to Delegate Authority. The Committee may employ
agents, attorneys, accountants, or other persons and allocate or delegate to
them powers, rights, and duties all as the Committee determines, in its sole
discretion, may be necessary or advisable to properly carry out the
administration of this Plan.


ARTICLE IX
Amendment or Termination


9.1    Authority to Amend or Terminate Plan. The Company intends this Plan to be
permanent but reserves the right to amend or terminate this Plan when, in the
sole opinion of the Company, such amendment or termination is advisable. Any
such amendment or termination shall be made in accordance with a resolution of
the Board of Directors of the Company.


9.2    Limitations on Amendment and Termination Authority. No amendment or
termination of this Plan shall directly or indirectly (a) deprive any current or
former Participant or Beneficiary of all or any portion of any Supplemental
Retirement Benefit which commenced prior to the effective date of such amendment
or termination or (b) reduce any Participant’s Unrestricted Benefit that had
accrued as of such effective date.


ARTICLE X
Change In Control


10.1    Vesting. Notwithstanding any provisions of the Plan to the contrary, if
a Change in Control, as defined in Section 10.2, of the Corporation occurs, all
Supplemental Retirement Benefits accrued as of the date of the Change in Control
shall be fully vested and non-forfeitable.


10.2    Definition. A “Change in Control” of the Corporation shall be deemed to
have occurred if and as of such date that (i) any “person” or “group” (as such
terms are used in Sections 13(d) and 14(d) of the Securities Exchange Act of
1934 (“Exchange Act”)), other than any Corporation owned, directly or
indirectly, by the shareholders of the Corporation in substantially the same
proportions as their ownership of stock of the Corporation or a trustee or other
fiduciary holding securities under any employee benefit plan of the Corporation,
becomes “beneficial owner” (as defined in Rule 13d-3 under the Exchange Act),
directly or indirectly, of more than one-third (⅓) of the then outstanding
voting stock of the Corporation; or (ii) the consummation of a merger or
consolidation of the Corporation with any other entity, other than a merger or
consolidation which would result in the voting securities of the Corporation
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) at least two-thirds (⅔) of the total voting power represented
by the voting securities of the Corporation or such surviving entity outstanding
immediately after such merger or consolidation; or (iii) the consummation of the
complete liquidation of the Corporation or the sale or disposition by the
Corporation (in one transaction or a series of transactions) of all or
substantially all of the Corporation’s assets.


For purposes of this Section 10.2, “Board” shall mean the Board of Directors of
the Corporation, and “Director” shall mean an individual who is a member of the
Board.




17

--------------------------------------------------------------------------------





ARTICLE XI
Claims Procedure


11.1    Procedure for Submitting a Claim for Benefits. The following procedures
shall apply with respect to claims for benefits under the Plan.


(a)
Any Participant or Beneficiary who believes he or she is entitled to receive a
distribution under the Plan which he or she did not receive or that the amount
calculated to be his or her Supplemental Retirement Benefit is inaccurate, may
file a written claim signed by the Participant, Beneficiary or authorized
representative with the Company’s Director - Compensation and Executive
Benefits, specifying the basis for the claim. The Director - Compensation and
Executive Benefits shall provide a claimant with written or electronic
notification of its determination on the claim within ninety days after such
claim was filed; provided, however, if the Director - Compensation and Executive
Benefits determines special circumstances require an extension of time for
processing the claim, the claimant shall receive within the initial ninety-day
period a written notice of the extension for a period of up to ninety days from
the end of the initial ninety day period. The extension notice shall indicate
the special circumstances requiring the extension and the date by which the Plan
expects to render the benefit determination.



(b)
If the Director - Compensation and Executive Benefits renders an adverse benefit
determination under Section 11.1(a), the notification to the claimant shall set
forth, in a manner calculated to be understood by the claimant:



(1)
The specific reasons for the denial of the claim;



(2)
Specific reference to the provisions of the Plan upon which the denial of the
claim was based;



(3)
A description of any additional material or information necessary for the
claimant to perfect the claim and an explanation of why such material or
information is necessary, and



(4)
An explanation of the review procedure specified in Section 11.2, and the time
limits applicable to such procedures, including a statement of the claimant’s
right to bring a civil action under Section 502(a) of ERISA, following an
adverse benefit determination on review.



11.2    Procedure for Appealing an Adverse Benefit Determination. The following
procedures shall apply with respect to the review on appeal of an adverse
determination on a claim for benefits under the Plan.


(a)
Within sixty days after the receipt by the claimant of an adverse benefit
determination, the claimant may appeal such denial by filing with the Committee
a written request for a review of the claim. If such an appeal is filed within
the sixty



18

--------------------------------------------------------------------------------





day period, the Committee, or a duly appointed representative of the Committee,
shall conduct a full and fair review of such claim that takes into account all
comments, documents, records and other information submitted by the claimant
relating to the claim, without regard to whether such information was submitted
or considered in the initial benefit determination. The claimant shall be
entitled to submit written comments, documents, records and other information
relating to the claim for benefits and shall be provided, upon request and free
of charge, reasonable access to, and copies of all documents, records and other
information relevant to the claimant’s claim for benefits. If the claimant
requests a hearing on the claim and the Committee concludes such a hearing is
advisable and schedules such a hearing, the claimant shall have the opportunity
to present the claimant’s case in person or by an authorized representative at
such hearing.


(b)
The claimant shall be notified of the Committee’s benefit determination on
review within sixty days after receipt of the claimant’s request for review,
unless the Committee determines that special circumstances require an extension
of time for processing the review. If the Committee determines that such an
extension is required, written notice of the extension shall be furnished to the
claimant within the initial sixty-day period. Any such extension shall not
exceed a period of sixty days from the end of the initial period. The extension
notice shall indicate the special circumstances requiring the extension and the
date by which the Plan expects to render the benefit determination.



(c)
The Committee shall provide a claimant with written or electronic notification
of the Plan’s benefit determination on review. The determination of the
Committee shall be final and binding on all interested parties. Any adverse
benefit determination on review shall set forth, in a manner calculated to be
understood by the claimant:



(1)
The specific reason(s) for the adverse determination;



(2)
Reference to the specific provisions of the Plan on which the determination was
based;



(3)
A statement that the claimant is entitled to receive, upon request and free of
charge, reasonable access to, and copies of, all documents, records and other
information relevant to the claimant’s claim for benefits; and



(4)
A statement of the claimant’s right to bring an action under Section 502(a) of
ERISA.



ARTICLE XII
Miscellaneous


12.1    No Right of Employment. Nothing in this Plan shall interfere with or
limit in any way the right of any Associated Company to terminate any
Participant's employment at any time, nor confer upon a Participant any right to
continue in the employ of the Associated Company.




19

--------------------------------------------------------------------------------





12.2    Incompetence. In the event the Committee, in its sole discretion, shall
find that a Participant, former Participant or Beneficiary is unable to care for
his or her affairs because of illness or accident, or is a minor, or has died,
the Committee may direct that any payment due the Participant or the Beneficiary
be paid, unless a prior claim shall have been made by a duly appointed legal
representative, to the Participant’s Spouse, a child, a parent or other blood
relative, or to a person with whom the Participant resides, and any such payment
so made shall be a complete discharge of the liabilities of the Plan and the
Company and the Associated Company with respect to such Participant or
Beneficiary.


12.3    Relationship with Retirement Plan. Except as otherwise expressly
provided herein, all terms, conditions and actuarial assumptions of the
Retirement Plan applicable to benefits payable under the terms of the Retirement
Plan shall also be applicable to the Supplemental Retirement Benefits paid under
the terms of the Plan.


12.4    Unsecured General Creditor. The Supplemental Retirement Benefits paid
under the Plan shall not be funded, but shall constitute liabilities of the
applicable Associated Company to be paid out of general corporate assets.
Nothing contained in the Plan shall constitute a guaranty by any of the
Associated Companies or any other entity or person that the assets of a
particular Associated Company will be sufficient to pay any benefit hereunder.
Participants and their Bene-ficiaries, heirs, successors and assigns shall have
no legal or equitable rights, interests or claims in any property or assets of
an Associated Company. For purposes of the payment of benefits under this Plan,
any and all of an Associated Company’s assets shall be, and remain, the general,
unrestricted assets of the Associated Company. An Associated Company’s
obligation under the Plan shall be merely that of an unfunded and unsecured
promise to pay money in the future.


12.5    Non-Assignability. Neither a Participant nor any other person shall have
any right to sell, assign, transfer, pledge, mortgage or otherwise encumber,
transfer, alienate or convey in advance of actual receipt, the amounts, if any,
payable under this Plan. Such amounts payable, or any part thereof, and all
rights to such amounts payable are not assignable and are not transferable. No
part of the amounts payable shall, prior to actual payment, be subject to
seizure, attachment, garnishment or sequestration for the payment of any debts,
judgments, alimony or separate maintenance owed by a Participant or any other
person. Additionally, no part of any amounts payable shall, prior to actual
payment, be transferable by operation of law in the event of a Participant’s or
any other person’s bankruptcy or insolvency or be transferable to a spouse as a
result of a property settlement or otherwise, except that if necessary to comply
with a “qualified domestic relations order,” as defined in ERISA Section 206(d),
pursuant to which a court has determined that a Spouse or former Spouse of a
Participant has an interest in the Participant’s benefits under the Plan, the
Committee shall distribute the Spouse’s or former spouse’s interest in the
Participant’s benefits under the Plan to such Spouse or former Spouse in
accordance with the Participant’s election under this Plan as to the time and
form of payment; provided, however, that the Spouse’s or former Spouse’s benefit
will be subject to the automatic cash-out provisions of Section 6.7 as a
separate benefit.


12.6    Captions. The captions of the articles, sections and paragraphs of this
Plan are for convenience only and shall not control or affect the meaning or
construction of any of its provisions.




20

--------------------------------------------------------------------------------





12.7    Governing Law. The Plan shall be construed and administered according to
the applicable provisions of ERISA and the laws of the State of Ohio.


12.8    Validity. In case any provision of this Plan shall be illegal or invalid
for any reason, the illegality or invalidity shall not affect the remaining
parts of this Plan. Instead, this Plan shall be construed and enforced as if
such illegal or invalid provision had never been inserted herein.


12.9    Successors. The provisions of this Plan shall bind and inure to the
benefit of the Participant's Employer and its successors and assigns and the
Participant and the Participant's designated Beneficiaries.


12.10    Notice. Any notice or filing required or permitted to be given to the
Committee under this Plan shall be sufficient if in writing and hand-delivered,
or sent by registered or certified mail, to the address below:
American Electric Power Service Corporation
Attn: Executive Benefits
One Riverside Plaza
Columbus, Ohio 43215



Such notice shall be deemed given as of the date of delivery or, if delivery is
made by mail, as of the date shown on the postmark on the receipt for
registration or certification. Any notice or filing required or permitted to be
given to a Participant under this Plan shall be sufficient if in writing and
hand-delivered, or sent by mail, to the last known address of the Participant.
12.11    Tax Withholding. There shall be deducted from each payment made under
this Plan or any other compensation payable to the Participant (or Beneficiary)
all taxes that are required to be withheld by an Associated Company in respect
to any payment under this Plan. The Associated Company shall have the right to
reduce any payment (or compensation) by the amount of cash sufficient to provide
the amount of such taxes.


IN WITNESS WHEREOF, the Company has caused this Plan to be signed by its
authorized officer as of this 30th day of December, 2019.


AMERICAN ELECTRIC POWER
SERVICE CORPORATION






By:    /s/ Tracy A. Elich
Tracy A. Elich,
Vice President - Human Resources








21